                                              3:19-cr-30067-SEM-TSH # 108     Page 1 of 5
                                                                                                                 E-FILED
                                                                                     Thursday, 17 June, 2021 03:43:45 PM
                                                                                            Clerk, U.S. District Court, ILCD
                                             IN THE UNITED STATES DISTRICT COURT
                                                 CENTRAL DISTRICT OF ILLINOIS
                                                     SPRINGFIELD DIVISION

                            UNITED STATES OF AMERICA,

                                Plaintiff,

                                      v.                                   No.: 19-CR-30067

                            TODD SHEFFLER,
                            WILLIE HEDDEN, and
                            ALEX BANTA

                                Defendant.


                                             DEFENDANT BANTA’S PROPOSED
                                             ADDITIONAL JURY INSTRUCTION 1

                                Defendant ALEX BANTA, by his attorneys, requests the Court to

                    give the following additional instructions to the jury: Defendant Banta

                    Instruction Numbers B12A.

                                Copies of this Instruction, both with cited authority and clean, are

                    appended hereto.

                                As Defendant Banta has not yet seen the Government’s proposed

                    instructions and it is customary for the Government to put together the

                    basic set of instructions, it is possible that some of Defendant Banta’s



                        1
                         On June 16, 2021, Defendant Banta filed his Proposed Jury
                        Instructions with the Court (d/e #100).
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                                 Page 1 of 3
                                   3:19-cr-30067-SEM-TSH # 108   Page 2 of 5




                    proposed instruction may be duplicative of what the Government

                    proposes.




                                                           ALEX BANTA, Defendant,


                                                      By:_/s/Stanley N. Wasser ________
                                                         Stanley N. Wasser, #2947307
                                                         One of His Attorneys
                                                         FeldmanWasser
                                                         1307 South Seventh Street
                                                         Springfield, IL 62703
                                                         217-544-3403
                                                         swasser@feldman-wasser.com




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                      Page 2 of 3
              3:19-cr-30067-SEM-TSH # 108   Page 3 of 5




The defendants have been accused of more than one crime. The
number of charges is not evidence of guilt and should not
influence your decision.

You must consider each charge and the evidence concerning
each charge separately. Your decision on one charge, whether
it is guilty or not guilty, should not influence your decision on
any other charge.




Defendant Banta’s Instruction No. B12A
Seventh Circuit Pattern Criminal Instr. No. 4.06

                                                    Given ________
                                                    Refused ______
                                                    Modified ______
                                                    Withdrawn____
              3:19-cr-30067-SEM-TSH # 108   Page 4 of 5




The defendants have been accused of more than one crime. The
number of charges is not evidence of guilt and should not
influence your decision.

You must consider each charge and the evidence concerning
each charge separately. Your decision on one charge, whether
it is guilty or not guilty, should not influence your decision on
any other charge.
                                        3:19-cr-30067-SEM-TSH # 108   Page 5 of 5




                                            CERTIFICATE OF SERVICE

                              I hereby certify that on June 17, 2021, I electronically filed the
                        foregoing with the Clerk of the Court using the CM/ECF system which
                        will send notification of such filing to the following:

                                   Timothy A Bass         tim.bass@usdoj.gov

                                   Eugene L Miller        eugene.miller@usdoj.gov

                                   William L Vig          bill@vig-law.com

                                   Mark Wycoff           mark@wycofflaw.com

                                   James Elmore          elmoreandreid@sbcglobal.net


                        and I hereby certify that I have mailed by United States Postal Service
                        the document to the following non-CM/ECF participants:

                                   Not Applicable

                                                            By:_/s/Stanley N. Wasser ________
                                                               Stanley N. Wasser, #2947307
                                                               One of His Attorneys
                                                               FeldmanWasser
                                                               1307 South Seventh Street
                                                               Springfield, IL 62703
                                                               217-544-3403
                                                               swasser@feldman-wasser.com




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                            Page 3 of 3
